Per Curiam.
The suit in this case was brought to recover compensation by the plaintiff against the defendant for services rendered the defendant. The plaintiff is a civil engineer. The services were rendered under a resolution passed by the defendant, dated April 5th, 1921, which provides the plaintiff, Russell S. Wise, be instructed to prepare final plans and specifications for water pipes in the most populous section of Delawanna and Albin place, to go over the ground with the councilman from the First ward, &c., and to calculate the cost of construction. His services Avere terminated June 21st, 1921. The trial resulted in a verdict for the plaintiff. The defendant obtained a rule to show cause why a new trial should not be granted. The defendant writes dora three reasons — first, the verdict is contrary to the Aveight of the evidence; second, the court admitted illegal evidence; third, the damages awarded are excessive. The rule will have to be made absolute for all three reasons. It Avas error to alloAV the jury to estimate the compensation upon a percentage basis. The issue to be determined was a reasonab'1 compensation for the work done. It was injurious error to permit it to be shown in evidence how much a Mr. Watson had received and how many assistants he had upon another piece of Avork.
The defendant’s rule to shoAV cause must be made absolute.